Rainier Investment Management Mutual Funds c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 February 6, 2015 VIA EDGAR TRANSMISSION Division of Investment Management United States Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C. 20549 Re: Rainier Investment Management Mutual Funds (the “Company”) File Nos.: 33-73792 and 811-08270 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, the Company hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule497(b) or (c) would not have differed from that contained in the most recent amendment dated February 2, 2015, and filed electronically as Post-Effective Amendment No. 51 to the Company’s Registration Statement on Form N-1A. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. for U.S. Bancorp Fund Services, LLC
